DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Date: 03/31/2014
Assignee: STMicroelectonics

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 



Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannathan et al. (US 2011/0260257, hereinafter Jagan) in view of Divakaruni et al (US 2015/0162339, hereinafter Divakaruni).
With respect to claim 1, Jagan discloses a semiconductor structure (fig. 1), comprising: a substrate including a buried oxide layer (para 0029; oxide layer)  and a semiconductor layer over the buried oxide layer (para 0029; SOI); a source region (11) in the semiconductor layer; a drain region (12) in the semiconductor layer; a fin structure in the semiconductor layer and extending between the source region and the drain region (fig. 1); an isolation trench in the semiconductor layer (fig. 1; para 0048); and a conductive gate layer (17) over the fin, the conductive gate layer inducing stress in the fin (para 0036; metal gate layer 17 induce tensile stress on the fin). the conformal dielectric layer between the conductive gate layer and the fin (Para 0029, 13 – conductive channel may be a fin… -  16a between 16b and 13).
	Jagan does not explicitly disclose a same conformal dielectric layer over the fin and in the isolation trench.
	In an analogous art, Divakaruni discloses a same conformal dielectric layer over the fin and in the isolation trench (..by depositing …..Para 0076).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jagan’s device by adding Divakaruni’s disclosure to form protective spacers.
	With respect to claim 2, Jagan further discloses an insulating layer over a surface of the conductive gate layer (para 0049; dielectric layer).
With respect to claim 6, Jagan further discloses wherein the conductive gate layer is a stress-inducing metal film (para 0036; metal gate layer 17 induce tensile stress on the fin).
With respect to claim 7, Jagan further discloses wherein the conductive gate layer is a single tungsten layer that induces a tensile stress in the fin structure (para 0037; metal gate layer 17 may include a tungsten film).
With respect to claim 8, Jagan further discloses wherein the fin structure extends downward into the semiconductor layer and contacts the buried oxide layer (fig. 1; para 0029).
With respect to claim 9, Jagan further discloses a work function adjustment layer between the conductive gate layer and the conformal dielectric layer (para 0011; work-function layer).
With respect to claim 10, Jagan further discloses wherein the work function adjustment layer is titanium nitride that induces a compressive stress in the fin structure (para 0011; TiN).
	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannathan /Divakaruni and further in view of Bryant et al. (US 2012/0193712, hereinafter Bryant).
	With respect to claim 3, Jagan/Divakaruni discloses the structure of claim 2.
Jagan/Divakaruni does not explicitly disclose an interconnect structure coupled to the conductive gate layer through an opening in the insulating layer.
In an analogous art, Bryant discloses an interconnect structure coupled to the conductive gate layer through an opening in the insulating layer (para 0005 and 0006).
. 
Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannathan /Divakaruni and further in view of Glass et al. (US 2013/0285155, hereinafter Glass).
With respect to claim 4, Jagan/Divakaruni discloses the structure of claim 1.
Janga/Divakaruni does not explicitly disclose wherein the source region and the drain region are doped regions in the semiconductor layer.
In an analogous art, Glass discloses wherein the source region and the drain region are doped regions in the semiconductor layer (para 0027).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Jagan/Divakaruni's device by adding Glass’s disclosure in order to manufacture a semiconductor device. 
With respect to claim 5, Jagan/Divakaruni/Glass discloses the structure of claim 4.
Jagan/Divakaruni does not explicitly disclose wherein impurity ions of the source region and the drain region are implanted above the buried oxide layer.
In an analogous art, Glass discloses wherein impurity ions of the source region and the drain region are implanted above the buried oxide layer (para 0025 and 0027).
. 
Claims 11 - 17, 19 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glass et al. (US 2013/0285155, hereinafter Glass) in view of Jagan.
With respect to claim 11, Glass discloses a substrate including a buried oxide layer (para 0028 and 0041; oxide layer in SOI) and a semiconductor layer over the buried oxide layer (para 0028; SOI); a first doped region (fig. 2A; n-s/D) having negative ions in the semiconductor layer (para 0033), a lower boundary of the first doped region corresponding to an interface between the buried oxide layer and the semiconductor layer (para 0033); a second doped region having negative ions in the semiconductor layer (fig. 2A; n-S/D), a lower boundary of the second doped region corresponding to the interface between the buried oxide layer and the semiconductor layer (para 0033); a fin (660 of fig. 4A) in the semiconductor layer, and positioned between the first doped region and the second doped region (para 0027 and 0041); a same conformal dielectric layer over the fin (para 0041; dielectric/isolation layer on top of the fin), the first doped region and the second doped region and laterally adjacent to an edge portion of the first doped region (i.e. n-S/D regions (first and second) are next to an edge portion to each other), the conformal dielectric layer extending to the substrate (e.g. extending term is broad as depending upon direction one view the structure. For instance, viewing structure from top down, dielectric layer is extending towards the substrate).
	Glass does not explicitly disclose a conductive layer over the dielectric layer, the conductive layer inducing a tensile stress in the fin.

Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagna’s disclosure in order to manufacture a FinFET device according to required specifications.
With respect to claim 12, Glass/Jagan discloses the structure of claim 11
 Glass does not explicitly disclose that the conductive layer is a single tungsten layer that induces the tensile stress in the fin.
	In an analogous art, Jagan further discloses wherein the conductive gate layer is a single tungsten layer that induces a tensile stress in the fin structure (para 0037; metal gate layer 17 may include a tungsten film).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagan’s disclosure in order to provide high thermal stability.
With respect to claim 13, Glass/Jagan discloses the structure of claim 11.
	Glass discloses a trench in the semiconductor layer (para 0041; etching substrate to form trenches), wherein the trench is filled by the dielectric layer (para 0041; trenches are filled SiO2).
With respect to claim 14, Glass/Jagan discloses the structure of claim 13.
Jagan discloses wherein the trench physically interfaces with the buried oxide layer (para 0041; trenches are etched in SOI substrate – so trench physically interfaces with the buried oxide layer).
With respect to claim 15, Glass/Jagan discloses the structure of claim 11.
Jangan discloses wherein the fin physically interfaces with the buried oxide layer (para 0041; fin 660 extends from the substrate – so physically interfaces with the buried oxide layer).
With respect to claim 16, Glass discloses a substrate including a buried oxide layer (para 0028 and 0041; oxide layer in SOI) and a semiconductor layer over the buried oxide layer (para 0028; SOI); a first doped region (fig. 2A; p-s/D) having positive ions in the semiconductor layer (para 0033), a lower boundary of the first doped region corresponding to an interface between the buried oxide layer and the semiconductor layer (para 0033); a second doped region having positive ions in the semiconductor layer (fig. 2A; p-S/D), a lower boundary of the second doped region corresponding to the interface between the buried oxide layer and the semiconductor layer (para 0033); a fin (660 of fig. 4A) in the semiconductor layer, the fin positioned between the first doped region and the second doped region (para 0027 and 0041); a trench (STI – 3A) in the semiconductor layer (300 can be SOI), extending from a surface of the semiconductor layer toward the interface between the buried oxide layer and the semiconductor layer, the first doped region positioned between the fin and the trench (e.g. Para 0039); a dielectric layer over the fin (para 0041; same dielectric/isolation layer on top of the fin) and filling the trench (Para 0027).
	Glass does not explicitly disclose a metal gate over the dielectric layer, the metal gate inducing a tensile stress in the fin.

Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagan’s disclosure in order to manufacture a FinFET device according to required specifications.
With respect to claim 17, Glass/Jagan discloses the structure of claim 17.
	Glass does not explicitly disclose wherein the metal gate includes a tungsten layer on a titanium nitride layer that induces the compressive stress in the fin.
	In an analogous art, Jagan discloses wherein the metal gate includes a tungsten layer on a titanium nitride layer that induces the compressive stress in the fin (para 0011 and 0037; metal gate layer 17 may include a tungsten film on TiN).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagan’s disclosure in order to provide high thermal stability.
With respect to claim 19, Glass/Jagan discloses the structure of claim 13.
Jagan discloses wherein the trench physically interfaces with the buried oxide layer (para 0041; trenches are etched in SOI substrate – so trench physically interfaces with the buried oxide layer).
With respect to claim 20, Glass/Jagan discloses the structure of claim 11.
Jangan discloses wherein the fin physically interfaces with the buried oxide layer (para 0041; fin 660 extends from the substrate – so physically interfaces with the buried oxide layer).
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image1.png
    606
    720
    media_image1.png
    Greyscale

Examiner respectfully submits the following:
In an analogous art, Divakaruni discloses a same conformal dielectric layer over the fin and in the isolation trench (..by depositing …..Para 0076).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jagan’s device by adding Divakaruni’s disclosure to form protective spacers.
Therefore, rejection of the claims is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816